Elliott, J.
It is contended by appellant that the complaint of the appellee is bad on demurrer, for the reason that it avers that she sues by next friend, but does not show that she was not of full age when the action was instituted; but this contention can not prevail. In the case of Lancaster v. *398Gould, 46 Ind. 397, it was said: “ It is not alleged that the plaintiffs for whom Blair acted as next friend were infants; but this would hardly be ground for demurrer.” Dodd v. Moore, 91 Ind. 522.
Filed Jan. 2, 1884.
It is the settled law of this State that in cases where a witness is contradicted by evidence of statements different from those made upon the trial, and the contradiction is by way of impeachment, the party by whom the witness was called may prove statements made by the witness about the time the contradictory statements are alleged to have been made, agreeing with those made by the witness in his testimony given on the trial. Coffin v. Anderson, 4 Blackf. 395; Beauchamp v. State, 6 Blackf. 299; Dailey v. State, ex rel., 28 Ind. 285; Brookbank v. State, ex rel., 55 Ind. 169. The trial court violated this rule in refusing the appellant permission to sustain one of his witnesses who had been impeached by evidenee of statements inconsistent with those made in his testimony, and for this error the judgment is reversed.